Citation Nr: 1147335	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 24, 2005 for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from November 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO in Waco, Texas, which granted entitlement to TDIU, effective February 24, 2005.  

The Veteran testified before a Decision Review Officer at a February 2009 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a personal hearing before a Member of the Board in Washington, D.C. in his February 2008 Form 9.  The Veteran was eventually provided a February 2009 hearing before a Decision Review Officer.  There is no indication from the file that the Veteran has withdrawn his Board hearing request.  Similarly, there is no indication that the Veteran testified before the Decision Review Officer in lieu of a Board hearing.  The Veteran was not scheduled for a hearing.  

Further, the Veteran has submitted a January 2011 statement requesting a change in location for his hearing from Washington, D.C. to the RO.  The Board sent a February 2011 letter to the Veteran indicating that the January 2011 request for a Board hearing at the RO was untimely as it had been made more than 90 days after certification of the appeal.  The letter was sent in error as the Veteran had plainly made a Board hearing request prior to certification.  The Board remands to provide the Veteran with the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in the order that the request was received, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


